El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
En este caso debe confirmarse la nota recurrida. El Regis-trador de la Propiedad de Oaguas denegó la inscripción del traspaso hecho al Banco Territorial y Agrícola de ciertos cánones de arrendamiento pagaderos en primer término a José Ramírez Muñoz, constituyendo este último hipoteca a favor del expresado banco sobre la finca en cuestión. La hipoteca fué inscrita primeramente pero no la cesión de los referidos cánones, y habiéndose presentado nuevamente la escritura, el registrador negó específicamente la inscripción de dicha cesión de cánones por concepto de arrendamiento. La cesión hecha al Banco del derecho a percibir las referidas sumas de dinero por concepto de rentas, es una obligación pecuniaria y puramente un contrato personal. No es un dere-cho sobre bienes inmuebles comprendido en la Ley Hipo-tecaria.
La nota del registrador debe ser confirmada.

G onfirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.